            Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                 ML No: 1:19-ml-406
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
NARCOTICS TRAFFICKING                     )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-64280

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Aaron P. Gershbock, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from Romania. In support of this

application, the United States asserts:

                                          RELEVANT FACTS

       1.       The Central Authority of Romania, the Ministry of Justice, submitted a request for

assistance (the Request) to the United States, pursuant to the Treaty Between the Government of

the United States of America and the Government of Romania on Mutual Legal Assistance in

Criminal Matters, Rom.-U.S., May 26, 1999, S. TREATY DOC. NO. 106-20, as amended by the

Protocol to the Treaty between the United States of America and Romania on Mutual Legal

Assistance in Criminal Matters signed in Washington on 26 May 1999, Rom.-U.S., September
             Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 2 of 11



10, 2007, S. TREATY DOC. NO. 110-11 (the Treaty). As stated in the Request, the

Prosecutor’s Office attached to the High Court of Cassation and Justice, Directorate for

Investigating Organized Crime and Terrorism, Territorial Service Craiova in Romania is

investigating Gabriel Sain (Sain) for domestic trafficking of high risk drugs, international

trafficking of high risk drugs, domestic trafficking of risk drugs, and international trafficking of

risk drugs, which occurred between on or about August 1, 2013, and July 26, 2017, in violation

of the criminal law of Romania, specifically, Articles 2 and 3 of Law no. 142/2000. Under the

Treaty, the United States is obligated to assist in response to the Request.

        2.       According to Romanian authorities, Gabriel Sain (Sain) was previously convicted

in the United States for computer fraud after sending fraudulent emails to clients of a certain

bank with the goal of stealing credit card information from said clients. Sain was likely released

from a U.S.-prison on or about August 1, 2013.1

        3.       Since Sain’s release, Romanian authorities have learned that Sain has become

involved in trafficking high risk and risk drugs in Romania, including cocaine (high risk),

amphetamine (high risk), and cannabis (risk). As part of their investigation, Romanian

authorities conducted a search of Sain’s residence on July 26, 2017, and found computer storage

devices. The devices, in turn, were searched on October 13, 2017. They contained encryption

data and logs of certain activities taken in support of drug trafficking. The data also included

bank cards that Romanian authorities believe were used as part of Sain’s criminal enterprise: one

Mastercard, card number ending 5963, issued by Citibank; three Visa cards, accounts ending

3386, 8075, 7585, issued by El Paso Employees Financial Credit Union; and three more Visa



1
  On February 15, 2013, Sain was found guilty of Conspiracy to Commit Bank Fraud and sentenced by a
Federal Judge in the District of Connecticut to be imprisoned for a total of 12 months, 1 day, with credit
for time served from July 31, 2012.

                                                    2
             Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 3 of 11



cards, accounts ending 4825, 9429, and 7057, issued by California Bank and Trust, Bank of

America, and Bank of Hawaii, respectively. None of these cards appear to be issued to Sain.

        4.       To further the investigation, Romanian authorities have asked U.S. authorities to

provide bank and business records (e.g., fraud reports) pertaining to the accounts referenced

above at the respective banks. This includes records from card brands Visa and Mastercard.

                                      LEGAL BACKGROUND

        5.       A treaty2 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura

v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801);

United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty

should be construed liberally “to give effect to the purpose which animates it.” United States v.

Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent that the

provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty supersedes

the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        6.       The United States and Romania entered into the Treaty to promote more effective

judicial cooperation and assistance between the parties in criminal matters. See Treaty, pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, records, and executing searches and seizures. Treaty, Article 1.

In addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory

measures to further the execution of such requests. Treaty, Article 5(1) (“The competent judicial




2
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.

                                                   3
               Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 4 of 11



authorities . . . of the Requested State shall have power to issue subpoenas, search warrants or

other orders necessary to execute the request.”).

          7.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

          Upon application, duly authorized by an appropriate official of the Department of
          Justice, of an Attorney for the Government, a Federal judge may issue such orders
          as may be necessary to execute a request from a foreign authority for assistance in
          the investigation or prosecution of criminal offenses, or in proceedings related to
          the prosecution of criminal offenses, including proceedings regarding forfeiture,
          sentencing, and restitution.

                           *                       *                        *

          [A]n application for execution of a request from a foreign authority under this
          section may be filed . . . in the District of Columbia.

                           *                       *                        *

          The term “foreign authority” means a foreign judicial authority, a foreign
          authority responsible for the investigation or prosecution of criminal offenses or
          for proceedings related to the prosecution of criminal offenses, or an authority
          designated as a competent authority or central authority for the purpose of making
          requests for assistance pursuant to an agreement or treaty with the United States
          regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

          8.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086.3 This section provides clear authority for the federal courts, upon application duly


3
    Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures

                                                       4
             Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 5 of 11



authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        9.       An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs4 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government.5 Upon

such a duly authorized application, Section 3512 authorizes a federal judge6 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).


authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

4
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

5
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
6
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).

                                                     5
         Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 6 of 11



       10.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                     REQUEST FOR ORDER

       11.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Ministry

of Justice, the designated Central Authority in Romania, and seeks assistance in the investigation

of for domestic trafficking of high risk drugs, international trafficking of high risk drugs,

domestic trafficking of risk drugs, and international trafficking of risk drugs – criminal offenses

in Romania. The requested Order is necessary to execute the Request, and the assistance

requested, i.e., the production of bank and business records, falls squarely within that

contemplated by Section 3512 and the Treaty. Finally, this application was properly filed in the

District of Columbia.




                                                  6
         Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 7 of 11



       12.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       13.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. This is true

even if the Requesting State, as here, seeks financial records, because the Right to Financial

Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the

execution of foreign requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633,

639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the

Supreme Court of Hong Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request

for Judicial Assistance from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F.

Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should authorize a commissioner to

collect the evidence requested without notice to any person other than the recipient(s) of any

given commissioner subpoena.

       14.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Aaron P.

Gershbock, Trial Attorney, Office of International Affairs (or a substitute or successor

subsequently designated by the Office of International Affairs) as a commissioner, authorizing

the undersigned to take the actions necessary, including the issuance of commissioner’s



                                                  7
         Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 8 of 11



subpoenas, as needed, to collect the evidence necessary to execute any pending request for

assistance and any subsequent supplemental requests in connection with the same matter, to do

so in a manner consistent with the intended use of the evidence.

                                             Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199



                                     By:     ____________________________
                                             Aaron P. Gershbock
                                             Trial Attorney
                                             CA Bar Number 266351
                                             Office of International Affairs
                                             Criminal Division, Department of Justice
                                             1301 New York Avenue, N.W., Suite 800
                                             Washington, D.C. 20530
                                             (202) 616-5275
                                             Aaron.Gershbock@usdoj.gov




                                                8
Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 9 of 11



                      ATTACHMENT A
        Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 10 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
NARCOTICS TRAFFICKING                     )
__________________________________________)

Reference:     CRM-182-64280
(Please repeat when responding.)

                              COMMISSIONER’S SUBPOENA

TO: _________________

       I, Commissioner Aaron P. Gershbock, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on _________________, for the purpose of rendering assistance to

__________, command that you provide the following documents regarding (an) alleged

violation(s) of the laws of __________; specifically, ____________________________, in

violation of Section ___________________ of the _____________________________ Code.

       Provide records to International Affairs Specialist ______________by emailing them to

_______________________or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

                      International Affairs Specialist _________________
                      U.S. Department of Justice
                      Office of International Affairs
                      1301 New York Avenue, N.W., 8th Floor
                      Washington, D.C. 20530
                      ____________________
        Case 1:19-ml-00406-RBC Document 1 Filed 04/10/19 Page 11 of 11



       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   Aaron P. Gershbock
                                                   Trial Attorney
                                                   CA Bar Number 266351
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) 616-5275
                                                   Aaron.Gershbock@usdoj.gov




                                                  2
